Citation Nr: 1543599	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  06-38 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a vision disability, to include as secondary to service-connected hypertension or headaches.

2.  Entitlement to an initial rating in excess of 30 percent for service connected nephropathy with hypertension, to include consideration of separate compensable ratings prior to August 6, 2012.

3.  Entitlement to a rating in excess of 30 percent for service connected nephropathy and consideration of a separate rating of 40 percent for hypertension from to August 6, 2012.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney
ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to April 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and November 2010 rating decisions by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  

The April 2005 rating decision increased the Veteran's service-connected hypertension rating from 10 percent to 20 percent disabling, and granted a separate rating of 30 percent for nephropathy, for a combined evaluation of 40 percent.  In June 2007, the RO reviewed the Veteran's claim again and found that separate compensable ratings for those disabilities constituted clear and unmistakable error.  Therefore, the RO assigned a single 30 percent rating for nephropathy with hypertension, discontinuing the separate compensable rating for hypertension effective March 11, 2004.

Additionally, during the pendency of this appeal, in a September 2013 rating decision the RO granted a separate 40 percent rating for hypertension, effective August 5, 2012.  In September 2013, the Veteran filed a notice of disagreement with the effective date of that award.  As that issue falls within the scope of the issue of whether the Veteran is entitled to an initial rating in excess of 30 percent for nephropathy with hypertension, the Board finds that issue is already currently before the Board.  

The issue of entitlement to service connection for a vision disability, to include as secondary to service-connected hypertension or headaches, is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  Prior to August 6, 2012, the Veteran's service-connected nephropathy with hypertension, was manifested by albumin with red blood cells and hypertension at least 10 percent disabling under Diagnostic Code 7101.

2.  From August 6, 2012, the Veteran's service-connected nephropathy with hypertension, was manifested by albuminuria with hypertension at least 40 percent disabling under Diagnostic Code 7101.

3.  The Veteran's hypertension is considered within the assigned ratings for service-connected nephropathy for hypertension and does not warrant a separate compensable disability rating as that would constitute pyramiding and the higher rating assigned is the greater benefit to the Veteran.   

4.  The evidence shows that it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent, prior to August 6, 2012, for service connected nephropathy with hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, § 4.104, Diagnostic Code 7101, 4.115a, Diagnostic Code 7541. (2015).

2.  The criteria for a rating of 60 percent, but not higher, from August 6, 2012, for service connected nephropathy with hypertension have been met, and that single 60 percent rating is assigned in place of the separate 30 percent rating for nephropathy and 40 percent rating for hypertension as the single 60 percent rating is the greater benefit.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, § 4.104, Diagnostic Code 7101, 4.115a, Diagnostic Code 7541. (2015).

3.  The rating criteria preclude the assignment of separate compensable ratings for nephropathy and hypertension, as that would constitute pyramiding.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, § 4.104, Diagnostic Code 7101, 4.115a, Diagnostic Code 7541. (2015).

3.  The criteria for TDIU, from August 6, 2012, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed letters in May 2004, April 2007, and December 2009 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, the April 2007 and December 2009 letters provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  Post-service VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's nephropathy is rated as 30 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7541 for renal dysfunction.  In rating renal dysfunction, a 0 percent rating is warranted for evidence of albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent rating is warranted for constant albumin or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2015).

The Veteran's hypertension is currently rated 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertension.  In rating hypertension, a 10 percent rating is warranted for pressure of predominately 100 or more; or systolic pressure of predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided for evidence of diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is provided for evidence of diastolic pressure of predominantly 120 or more.  A 60 percent rating is provided for evidence of diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

On March 2005 VA examination, the Veteran reported lethargy and weakness, but denied anorexia and weight loss.  He reported that he voided six times per day and 12 times per night.  He denied incontinence.  On physical examination, the Veteran's blood pressure was 155/113 while sitting, 159/115 while lying down, and 160/103 while standing.  The heart revealed regular rhythm and there were no murmurs or gallops.  The lungs were clear, the abdomen was soft, and there was no edema.  There was no history of dialysis treatment.  Complete blood count (CBC) testing conducted at the time of the examination was normal, chemistry profile was normal, BUN was normal at 11, and creatinine was normal at 1.1.  Urinalysis was normal, but historical urinalysis showed record of protein in the urine as far back as December 1999.  The examiner noted a diagnosis from the Veteran's private nephrologist from October 2004 of proteinuria secondary to uncontrolled hypertension.  The examiner assigned a diagnosis of nephropathy secondary to service-connected hypertension.  

At an April 2007 VA examination, which was conducted in relation to a claim for service connection for chest pain, the Veteran's blood pressure was 110/67 while sitting, 131/87 while lying down, and 118/83 while standing.  There was myoalbumin with urinalysis, with trace amounts of protein and blood.  The examiner noted a diagnosis of hypertensive vascular disease which was controlled with five blood pressure medications.  

At an October 2010 VA examination, the Veteran reported symptoms of headaches, blurred vision, dizziness, fatigue, depression, tiredness, loss of energy, nervousness, and moodiness in relation to hypertension.  He also discussed his treatment regimen for hypertension, which included numerous medications, all of which had poor efficacy.  He reported that his headaches lasted all day, which impaired his ability to maintain job performance and he was ultimately dismissed from his job.  The Board notes that the record establishes that the Veteran took an early retirement from the United States Postal Service.  With regard to nephropathy, the Veteran reported that he had occasional increased frequency and that he had problems starting urination and urine flow was weak.  He reported urinary incontinence which did not require the use of a pad or absorbent material.  He denied loss of appetite, weight loss, weight gain, anorexia, and bladder stones.  On physical examination, the Veteran's blood pressure readings were 130/98, 132/98, and 132/98.  CBC results were within normal limits.  Urinalysis showed a presence of protein and red blood cells, but there was no evidence of sugar, hyaline casts, or granular casts.  The examiner noted continued diagnoses of hypertension and nephropathy.  

In March 2011, a VA medical opinion was obtained to determine if the Veteran was capable of obtaining or maintaining gainful employment.  The examiner reviewed the Veteran's medical records and the prior VA examination reports.  It was noted that recent VA treatment records from February 2011 and March 2011 documented the Veteran's blood pressure as 137/89 and 122/83, respectively.  The examiner noted the Veteran's various medication used to treat hypertension and that these medications had fair results.  The examiner reviewed the results of a January 2011 urinalysis, which was positive for blood and albumin.  The examiner opined that the Veteran was not precluded from obtaining or maintaining gainful employment solely due to the impairment caused by service-connected disabilities, either individually or in conjunction with one another.  The examiner explained that the available medical evidence did not indicate a definite decrease in kidney function, with estimated glomerular filtration rate greater than 90 ml/min.  The examiner conceded that the Veteran suffered from constant albuminuria, but noted that constant edema was absent.  Further, there were no symptoms of lethargy, weakness, anorexia, weight loss, or limitation of exertion attributable to kidney disease.  Additionally, the examiner explained that there was no evidence of diastolic blood pressure findings averaging 120, which would be expected in end-stage kidney disease.  Without such findings, the examiner opined that the Veteran would be capable of both physical and sedentary gainful employment without specific limitations.  

At a June 2013 VA examination, the Veteran reported that hypertension had worsened and he had developed renal artery stenosis and left ventricular hypertrophy.  He reported that he suffered from headaches, dizziness, and blurred vision associated with hypertension.  It was noted that the Veteran used seven different prescription medications for control of hypertension.  Blood pressure readings at the time of the examination were: 180/120, 180/118, and 180/120.  The Veteran's renal volume was low.  Renal artery stenosis, delayed cortical perfusion of the right kidney, chronic renovascular hypertension, and chronic unilateral small kidney were all noted.  There was constant proteinuria and red blood cells were present on urinalysis.  The examiner noted that the Veteran's hypertension impacted his ability to work in that it caused difficulty in lifting, prolonged walking, and walking up steps.  The examiner also noted that the Veteran's hypertension also limited sedentary activities of employment such as working on a computer as elevated blood pressure was associated with dizziness, headaches, and blurred vision. 

Also of record are VA outpatient treatment records that cover the period on appeal and show that the Veteran's blood pressure and renal findings were consistent with the findings documented in the VA examination reports of record.  There is also an indication that the Veteran received private treatment for hypertension and nephropathy and there are letters and copies of prescriptions from his private physician of record.  That evidence provides no indication that the findings in the VA examination reports of record are not the best indication of the Veteran's disability picture throughout the appeals period.  

Based on the evidence of record, the Board finds that a rating in excess of 30 percent for nephropathy with hypertension, to include separate compensable ratings for each disability, prior to August 6, 2012, is not warranted.  The Board notes that the Diagnostic Code for nephropathy, as renal dysfunction, is quite clear, and it includes hypertension with at least a 10 percent rating under Diagnostic Code 7101 as a symptom contemplated by the rating nephropathy, and therefore hypertension cannot be rated separate and apart from the nephropathy as to do so would constitute impermissible pyramiding.  Further, prior to August 6, 2012, the date which the RO found that the Veteran was entitled to a 40 rating for hypertension, the medical evidence does not show that the Veteran had blood pressure readings with diastolic pressure predominately 120 or more.  Nor is there evidence of edema or definite decrease in kidney function prior to August 6, 2012.  Therefore, the Board finds that a rating in excess of 30 percent for service-connected nephropathy with hypertension, to include separate compensable ratings for those disabilities, prior to August 6, 2012 is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015); 38 C.F.R. § 4.115a, Diagnostic Code 7541 (2015).  Separate compensable ratings cannot be assigned as that would constitute pyramiding.  The hypertension symptomatology is considered in finding the Veteran warrants the rating for nephropathy.  38 C.F.R. § 4.14 (2015).

From August 6, 2012, the date that the RO found the Veteran to be entitled to a 40 percent rating for hypertension, the Board finds that the correct rating that should have been assigned at that time is a 60 percent rating for nephropathy with hypertension.  The criteria for a 60 percent rating under Diagnostic Code 7514 for renal dysfunction clearly include as a criterion hypertension of at least 40 percent disabling under Diagnostic Code 7101.  The Board finds that assigning the Veteran a separate 40 percent rating for hypertension, but denying an increased rating for nephropathy, as the RO did in the September 2013 rating decision, was incorrect, and in essence, assigned the Veteran a lesser overall combined rating.  The 60 percent combined rating for nephropathy with hypertension is a higher benefit than the separate 40 percent and 30 percent ratings.  38 C.F.R. § 4.25 (2015).  Further, by assigning the Veteran a separate compensable rating for hypertension, the RO has rated the Veteran twice for the same disability of hypertension, resulting in pyramiding in violation of 38 C.F.R. § 4.14.  As a result, the Board finds that the currently assigned 40 percent rating under Diagnostic Code 7101 and 30 percent rating for nephropathy, as of August 6, 2012, should be replaced with a single 60 percent rating for nephropathy with hypertension.  

The Board has considered whether the Veteran is entitled to a higher rating for nephropathy with hypertension from August 6, 2012.  However, there is no evidence that he suffers from persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, to qualify for an 80 percent rating.  While some edema was shown, the evidence did not show BUN or creatinine scores warranting an 80 percent rating, constant edema, or generalized poor health characterized by the listed criteria.  The Veteran has claimed lethargy, but the evidence does not show anorexia, weight loss, or limitation of exertion.  In any event those symptoms do not rise to the level of generalized poor health that would warrant a higher rating.  Therefore, as the Veteran has been shown to have a diastolic pressure predominately 120 or more, warranting a 40 percent rating for hypertension, an overall 60 percent rating, but not higher, from August 6, 2012, but not earlier for service-connected nephropathy with hypertension is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015); 38 C.F.R. § 4.115a, Diagnostic Code 7541 (2015).

In sum, the Board finds that preponderance of the evidence establishes that prior to August 6, 2012, the Veteran's service-connected nephropathy with hypertension, was manifested by albumin with red blood cells and hypertension at least 10 percent disabling, and the criteria for a rating in excess of 30 were not met.  From August 6, 2012, the Veteran's service-connected nephropathy with hypertension, was manifested by albuminuria with hypertension at least 40 percent disabling, and the criteria for a 60 percent rating, but not higher, are met.  In addition, the Board finds that assigning the Veteran a separate compensable rating for hypertension would constitute pyramiding in violation of 38 C.F.R. § 4.14.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015); 38 C.F.R. § 4.115a, Diagnostic Code 7541 (2015).

The Board has considered whether the claim for an increased rating for nephropathy with hypertension should be referred for consideration of the assignment an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The Board concludes that referral is not warranted.  The Veteran's symptoms of nephropathy with hypertension are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that the total disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment as a result of nephropathy with hypertension, beyond that contemplated by the currently assigned ratings already assigned.  The evidence does not show frequent hospitalization due to service-connected nephropathy with hypertension.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes that the evidence indicates that the Veteran is unemployed as a result of service-connected nephropathy with hypertension, in combination with other service-connected disabilities.  That matter is addressed more properly as a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Board notes that in the September 2013 rating decision, the RO denied the Veteran's claim for entitlement to a TDIU on the basis that he did not meet the schedular criteria.  The Board finds that the Veteran had a single 40 percent rating with a combined rating of 80 percent.  However, as the Board has changed the Veteran's ratings in this decision, and the Veteran did not appeal the denial of TDIU in the September 2013 rating decision, the Board will not address the adequacy of that denial, but will consider the issue on a de novo basis pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

With the issuance of this decision, service-connection is currently in effect for nephropathy with hypertension, rated 60 percent; major depressive disorder, rated 50 percent; a left knee disability, rated 20 percent; and tension headaches, rated 20 percent.  The Veteran's combined service-connected disability rating, as of August 6, 2012, is 90 percent.  

The March 2011 VA examiner noted that findings of diastolic pressure averaging 120 would indicate endstage kidney disease, and implied that such findings would impact the Veteran's ability to obtain or maintain substantially gainful employment.  The June 2013 VA examiner specifically stated that the Veteran's hypertension, which the Board notes had significantly worsened in severity, impacted the Veteran's ability to work causing impairment in lifting, prolonged walking, and walking up steps, and sedentary employment requiring use of a computer.  The Board notes that the Veteran previously worked as a postal carried with the United States Postal Service (USPS), and there is no evidence he has any additional work experience or training.  

Additionally, in support of his claim, the Veteran has submitted statements and documents from his former employer, the USPS, showing that toward the end of his tenure as a postal carrier, his work performance began to suffer.  That evidence shows that he missed many days of work as a result of service-connected disabilities, that his prescribed medications caused lapses in job performance, and that he received written warnings related to unacceptable job performance.  Further, the Veteran submitted copies of multiple doctors' notes from his private physician that noted he was out of work on several occasions, for many days at a time, related to service-connected disabilities.  Social Security Administration (SSA) records show that the Veteran was granted disability benefits as of July 2009 related to a psychiatric disability.  

A November 2009 letter from the Veteran shows that he informed his representative that he accepted early retirement from the USPS, at the age of 53, in lieu of being terminated.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the evidence shows that it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent for service connected nephropathy with hypertension, prior to August 6, 2012, is denied.

Entitlement to a 60 percent rating, but not higher, for service connected nephropathy with hypertension, and in place of the previously assigned separate 40 percent and 30 percent ratings for hypertension and nephropathy, from August 6, 2012, is granted.

Entitlement to a separate compensable rating for hypertension, for the entire period on appeal, is denied.  

Entitlement to TDIU is granted.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided.

The Veteran has consistently asserted that his blurred vision and vision changes are related or caused by service-connected hypertension or service-connected headaches.  The Board notes that at the time the Veteran initially filed the claim, he had not yet been granted service connection for headaches.  

Medical evidence and VA examination reports of record are somewhat inconsistent with regard to the question of whether the vision changes are related to hypertension.  Specifically, medical providers and examiners have noted that hypertension causes blurred vision, while other examiners have opined that the Veteran's blurred vision is not related to hypertension.

Further, in an October 2010 VA examination, the examiner stated that the Veteran's vision changes were related to ophthalmologic migraines.  However, the Board finds that additional explanation is required to determine whether the vision changes are a symptom of headaches or are a separate disability caused by service-connected headaches.  

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any vision complaints, specifically the complaints of blurred vision and seeing spots.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a) Opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's vision complaints are the result of a diagnosable disability that was caused or aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected hypertension or service-connected headaches.

(b) If the examiner is unable to diagnose a disability that has resulted in the vision complaints, opine whether those vision complaints are a symptom of service-connected hypertension or service-connected headaches.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


